FILED
                             NOT FOR PUBLICATION                             MAR 17 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CAMILLE GEORGE KAIROUZ,                         Nos. 10-71131, 10-72641

               Petitioner,                      Agency No. A070-077-181

               v.                               MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                       Argued and Submitted February 5, 2014
                                Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and TUNHEIM, District
Judge.**

      Camille George Kairouz, a native and citizen of Lebanon, files these

consolidated petitions for review of the Board of Immigration Appeals’ (“BIA”)

orders dismissing his appeal from an immigration judge’s decision denying his first


           *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
         The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
and second motions to reopen deportation proceedings conducted in absentia. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of motions to reopen. Lopez-Vasquez v. Holder, 706 F.3d 1072, 1078 (9th

Cir. 2013). We deny the petitions for review.

      The BIA did not abuse its discretion in denying Kairouz’s motions to reopen

where the record shows that proper notice of Kairouz’s September 9, 1999,

deportation hearing was sent to his attorney of record at the time. See 8 U.S.C.

§ 1252b(a)(2); 8 C.F.R. § 1003.26(b); Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.

2000) (per curiam) (holding that notice to the attorney of record constitutes notice

to the petitioner). Although Kairouz now argues that his attorney no longer

represented him at the time the notice was mailed, that assertion is not supported

by the record.

      PETITIONS FOR REVIEW DENIED.




                                          2